DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action issued 11/16/2021 is withdrawn. A new ground of rejection is set forth below.
Response to Amendment
The amendment of claim 59 is supported by the specification. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 42-44, 46-59, 62-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer et al (WO2016/196190) in view of You et al (US 2016/0122581).
Claims 1, 42-44, 46, 52, 55, 59, 63: Singer teaches an aqueous coating composition for food or beverage containers comprising an acid-functional acrylic polymer having a Tg of 25-80°C and a crosslinker, the composition may be completely free of styrene monomer, the crosslinker can be N,N,N',N'-tetrabis(2-hydroxypropyl)adipamide [0017, 0030-0031, 0035-0036, 0038, 0043, examples]. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges 
Singer does not explicitly teach the Tg being greater than 40°C. 
However, You discloses a coating composition for food or beverage containers and teaches a high glass transition and high crosslinking density of the composition can reduce flavor scalping [0101]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the Tg of Singer latex to be on the higher end of 25-80°C to reduce flavor scalping.
Singer is silent with respect to the property of the composition. However, the teachings from Singer and You have rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.
Claim 47: the amount of acid monomer is up to 10wt%, which equals to 65mg KOH/g ((10/86*56)/100)*1000 if the acid monomer is methacrylic acid.
Claim 48-50: the emulsion monomer can be isopropyl methacrylate, isobutyl methacrylate etc. [0011]. 
Claim 51, 54: Singer teaches the alkyl (meth)acrylate are present in amounts of 20-80 wt% based on monomer components [0012]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to recognize that the branched monomer or methyl methacrylate can be any amount within 20-80wt% including those fall within the claimed range because it is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).
Claim 53, 58: difunctional (meth)acrylate monomer can be use [0015]. And a reactive polymerizable surfactant is used, which reads on a non-polymeric surfactant.
Claim 56-57: the composition can be substantially free (i.e. less than 5 wt%) of crosslinker selected from polyisocyanates, aminoplast resin and phenolic resins. Phenolic resin can be a reaction product of resol with formaldehyde [0034]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a mixture of hydroxyalkylamide crosslinker and phenolic resin because it is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972). The amount of hydroxyalkylamide crosslinker is 3-15 wt%. When facing a mixture of compounds targeting to be useful for the same purpose, it is reasonable to mix the two compounds in any ratio including those fall within the claimed ranges.
Claim 62: the limitations have been addressed in claims 48, 51, and 42.
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763